DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 04/11/2022 is acknowledged.  With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations rely on the unsupported assumption that the search and the examination of both inventions would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is proper. Also, it is noted that claim 1 does not require the use of exogeneous electricity, as required by the method of claim 11. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/11/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3, the following change should be made “coupled to the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the second endogenous heat source is configured to receive electricity generated by one or more of: the photovoltaic cell and the exogenous electricity source”. However, claim 1, upon which claim 6 ultimately depends, already recites that the second endogenous heat source receives electricity from the exogenous electricity source. Therefore, it is unclear how the second endogenous heat source can only receive electricity by the photovoltaic cell, as allowed for by claim 6. 
Regarding claim 7, it is unclear whether or not the “heat generator” is one of the previously claimed heat sources. 
Regarding claim 7, it is unclear if “a condenser” is the condenser of claim 1, or a different condenser. Furthermore, it is unclear if “a blower” is the blower of claim 1. 
Claim 8 recites the limitation "the heat exchanger".  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 8, it appears that “electricity generated by the exogenous heat source” should be changed to “electricity generated by the exogenous [[heat]] electricity source”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eplee USPA 2007/0028769 A1.
Regarding claim 1, Eplee discloses a water generating system (Title) comprising: a water generating unit comprising a first endogenous heat source configured to generate heat (figure 2: heat exchanger 136 generates heat from B1 and transfers it to C1; paragraph 77; the heater 144 can also be considered the first endogenous heat source), a desiccation device coupled the first endogenous heat source (figure 2: desiccant 126 is coupled via the flow path to heat exchanger 136), a condenser coupled to the desiccation device (figure 2: condenser 138 is coupled to desiccant via flow path); and one or more of: an exhaust process fluid source coupled to a blower of the water generating unit, an exogenous electricity source configured to generate electricity used by a second endogenous heat source of the water generating unit, wherein the second endogenous heat source is configured to generate heat, and an exogenous heat source coupled to the water generating unit and configured to generate heat (exhaust 108 connected to blower 128; also heater 144 heated by electricity: paragraph 58 or figure 15: solar heater 260; paragraph 96).
Regarding claim 2, Eplee discloses a heat exchanger configured to receive heat from the exogenous heat source (paragraph 76: fossil fuels; any other source of heat; also paragraph 68: heat generated from sun).
Regarding claim 3, Eplee discloses that the first endogenous heat source comprises a solar thermal heater (paragraph 76).
Regarding claim 4, Eplee discloses the use of photovoltaic cells configured to generate electricity to power the first endogenous heat source (paragraph 76). 
Regarding claim 5, Eplee discloses two different heat sources in figure 15 (solar heater 260 and cond. heat 244). The second endogenous heat source 244 is an electric heater (paragraph 96).
Regarding claim 6, Eplee discloses that the second endogenous heat source is configured to receive electricity generated by one or more of: the photovoltaic cell and the exogenous electricity source (paragraph 96).
Regarding claim 7, Eplee discloses a heat generator coupled to the desiccation device (figure 15: either 244 or 260), wherein the desiccation device comprises a desiccant and a housing (figure 15: 224 and 226; paragraph 104), and wherein the housing defines an adsorption zone and a desorption zone (paragraphs 50 and 51; figure 2: adsorption zone at bottom of wheel and desorption zone at top of wheel); a condenser coupled to the desiccation device and to the heat generator (figure 2: condenser 138); a blower configured to receive a process fluid and move the process fluid to the adsorption zone of the desiccation device (figure 2: blower 128); a circulator configured to receive a regeneration fluid and operably move and repeatedly cycle the regeneration fluid from the heat generator to the desorption zone of the desiccation device to the condenser, and back to the heat generator (figure 2: circulator 146 cycles regeneration fluid); and an actuator configured to operably move and repeatedly cycle the desiccant (figure 2: motor 127), or portions thereof, between the adsorption zone and desorption zone to capture water from the process fluid received at the adsorption zone and to desorb water into the regeneration fluid received at the desorption zone (paragraph 73).
Regarding claim 8, Eplee discloses a control system, wherein the control system is configured to control one or more of: use, by the water generating unit, of heat generated by the first endogenous heat source, use, by the water generating unit, of heat generated by the second endogenous heat source, use, by the water generating unit, of heat received by the heat exchanger, use, by the water generating unit, of exhaust process fluid generated by the exhaust process fluid source, use, by the water generating unit, of electricity generated by the exogenous heat source, use, by the water generating unit, of heat generated by the exogenous heat source, a speed at which the blower moves the process fluids, a speed at which the circulator moves the regeneration fluid, and a speed at which the actuator moves the desiccant element (paragraphs 136-137).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eplee USPA 2007/0028769 A1 in view of Jones USPA 2008/0168789 A1.
Eplee is relied upon as above. 
Regarding claims 9 and 10, Eplee does not explicitly disclose that the water generating unit control system communicates with one or more sensors, wherein the one or more sensors are configured to detect one or more of: an ambient air temperature at the water generating unit, an ambient air relative humidity at the water generating unit, a temperature of the exhaust process fluid, a temperature of the heat generated by the first endogenous heat source, a temperature of the heat generated by the second endogenous heat source, a heat rate of flow of the heat generated by the first endogenous heat source, a heat rate of flow of the heat generated by the second endogenous heat source, a temperature of the heat received by the heat exchanger, and a heat rate of flow of the heat received by the heat exchanger, and wherein the water generating unit control system employs a control algorithm configured to determine optimal control conditions for one or more of the blower, the circulator, and the actuator, relative to each other, as a function of one or more of: the ambient air temperature at the water generating unit, the ambient air relative humidity at the water generating unit, the temperature of the exhaust process fluid, a relative humidity of the exhaust process fluid, the temperature of the heat generated by the first endogenous heat source, the heat rate of flow of the heat generated by the first endogenous heat source, the temperature of the heat generated by the second endogenous heat source, the heat rate of flow of the heat generated by the second endogenous heat source, the temperature of the heat received by the heat exchanger, and the heat rate of flow of the heat received by the heat exchanger.
Jones discloses an ambient air temperature sensor and a controller that employs a control algorithm configured to determine optimal control conditions of the blower as a function of the ambient air temperature (see Jones paragraph 119). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Eplee to include an ambient air temperature sensor and a controller that employs a control algorithm configured to determine optimal control conditions of the blower as a function of the ambient air temperature, as disclosed by Jones, for a more efficient water generator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776